SUNVALLEY SOLAR, INC. Balance Sheets ASSETS March 31, December 31, CURRENT ASSETS (unaudited) Cash and cash equivalents $ $ Accounts receivable, net Inventory Other receivables Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued warranty Current portion of long-term debt Notes payable to related party Customer deposits Total current liabilities LONG-TERM LIABILITIES Notes payable Total long-term liabilities TOTAL LIABILITIES Commitments and contingencies - - STOCKHOLDERS' EQUITY Common stock, no par value, 50,000,000 shares authorized, 18,687,000 and 18,987,000 shares issued and outstanding, respectively Additional paid-in capital - - Retained earnings (deficit) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. F-1 SUNVALLEY SOLAR, INC.
